﻿I am happy to join other
speakers in warmly congratulating His Excellency Mr.
Razali Ismail on his assumption of the presidency of the
General Assembly. I also wish to express Canada’s deep
appreciation of the excellent manner in which Mr. Freitas
do Amaral managed the deliberations of the fiftieth
session of the Assembly.
Forty years ago, in the depths of the cold war, the
General Assembly authorized the setting up of a
peacekeeping force in Suez. Thus emerged an important
tool for the international community, one that has since
served the cause of peace in many different forms around
the world.
(spoke in French)
Canadians take special pride in peacekeeping
because the concept was developed in part by their
Foreign Minister, Lester B. Pearson, who received the
Nobel Peace Prize for his efforts.
As we reflect on the fortieth anniversary of United
Nations peacekeeping, there are certain conclusions to be
drawn. The United Nations has played a crucial role
throughout the world by dint of its peacekeeping role.
Innovation is both necessary and possible within the
United Nations, and in our time, different as it may be,
the spirit of internationalism, of commitment to
cooperation, calls to us once again.
(spoke in English)
In a new and changing global environment
internationalism is ever more important for all nations,
large or small, weak or powerful. Changing times have
set for us a new broad agenda, which includes focusing
on the security needs of individuals — in other words, on
sustainable human security. Unfortunately, the new times
have not sufficiently been reflected by a rededication to
the United Nations as an expression of the spirit of
internationalism. There remains too often a tendency to
act according to old power configurations rather than to
seek out collective approaches that address the roots of
conflict and attempt to resolve them through common
action.
12


The need for recommitment to the United Nations is
clear, and so too is the need for the renewal, restructuring
and refocusing of the Organization and its various bodies
and agencies. In implementing this agenda of United
Nations renewal we will no doubt encounter difficulties and
differences of opinion. But this should not discourage us.
We need the courage to innovate on two fronts, grappling
with a new and complex world agenda and restructuring the
United Nations to respond effectively to that agenda.
The basic mandate of the United Nations at its
founding was the prevention of international conflict. As
peacekeeping has changed over time, one can see the
evolution of a security agenda itself, from being a simple
buffer between States to an international responsibility for
maintaining order and an involvement in reconstruction.
The range of activities in recent times has been impressive,
from Haiti to Cambodia, from the Golan Heights to El
Salvador, from Bosnia to the peace accords now being
signed in Guatemala.
That range demonstrates that the international response
to threats to security has gone well beyond the initial
definition, which was limited to dealing with cross-border
aggression. Rather, in a continuum of threats, there is an
increasing focus on conflicts that take place within borders
but that have severe ripple effects throughout the entire
international system. These types of conflict are still, in
peacekeeping terms, largely uncharted waters, and of course
there are differences of view on how best to respond.
What is clear is the need for a new tool kit for the
United Nations to respond to a variety of different
situations. In this context I am glad to note that most of the
recommendations made in the rapid-reaction study
submitted by Canada last year are now being implemented.
Canada will continue to support United Nations efforts to
establish a headquarters that will enhance its ability to
respond rapidly and with flexibility. But that is only one
tool. Many more are needed, especially in the area of
prevention of disputes and in the arduous and complex task
of peace-building.
The failure of conflict prevention in Rwanda, as
outlined in the Rwanda evaluation report, has made
abundantly clear the need to enlarge the concept of peace-
building to embrace prevention as well as peacemaking and
reconstruction. Preventive action will require much greater
commitment from United Nations Members to intervene
early.
In Canada, we are currently focusing our approach
to these issues. We have started reworking our own
international tool kit to improve our ability to initiate and
support peace-building operations in areas such as
mediation, dialogue, human-rights monitoring, judicial
reform, police training and demobilization of military
forces. We look forward to cooperating with other nations
that are also exploring similar innovative approaches.
The search for new tools and the means to utilize
them collectively cannot, however, be a substitute for the
reinforcement of existing mechanisms to build peace. We
are about to take a historic step forward on the nuclear-
disarmament agenda. Today, the Comprehensive Nuclear-
Test-Ban Treaty was opened for signature. That Treaty is
the result of decades of hope and effort by people around
the world. This morning I signed the Treaty on behalf of
Canada. We call upon all States Members of the United
Nations to do the same.
The children of tomorrow should, we hope, never
have to know what a nuclear test is. If we can succeed in
this goal, and if we can vigorously pursue the goal of
systematically and progressively reducing nuclear
weapons, with the ultimate goal of their elimination, we
can ensure that those children know less and less about
the most terrible scourge to face humanity.
If the world can focus its energies on ending the
testing of sophisticated and expensive nuclear weapons,
we believe that there is real hope for setting ourselves the
goal of ending the use of the most simple, cheap and, on
a daily basis, most destructive weapon in use today, the
anti-personnel landmine.
We have all witnessed the suffering, death and
horrifying mutilation caused by mines. Canada, along
with many other countries and organizations, is engaged
in mine-clearance operations. But the simple fact is that
anti-personnel mines are being laid far faster then we can
pull them out of the ground. This is not just a
disarmament issue. It strikes at the very heart of
development, and the thousands upon thousands of
victims affected every year pose a stark challenge to
humanitarian and peacekeeping efforts.
Canada will host an international strategy session
this autumn, bringing together like-minded Governments,
international agencies and non-governmental groups to
provide impetus and direction to international efforts
towards a global ban on anti-personnel mines. I hope this
will help to catalyse efforts to build a consensus on a
13


strong, forward-looking resolution for this fifty-first session.
As such, it can provide further impetus to multilateral
negotiations on a full global ban.
A third milestone in this area is the Chemical
Weapons Convention, the first international treaty that aims
to introduce a complete, global ban on an entire category of
weapons of mass destruction. It is of the greatest
importance that it be brought into force as soon as possible.
(spoke in French)
During the cold war, we re-examined and redefined
the dimensions of international security to embrace the
concept of sustainable human security. The rule of law and
good governance are as important to maintaining global
peace as disarmament measures. We are also coming to
realize that real security cannot be guaranteed by the State
alone, but must involve civil society as well.
(spoke in English)
These realizations stemmed in part from a growing
sense of insecurity at the newly emerging but deadly threats
of what one writer has described as “the underside of
globalization”, including environmental degradation, crime
and terrorism, and a lack of equity between the peoples of
the Earth.
The recent series of United Nations conferences has
served both to define the concept of sustainable human
security and to bring home the growing challenges to the
security of the individual. The road map is clear; we do not
need to study it any further. Now is the time to move
forward in a concerted, comprehensive way.
There are already notable examples of what the United
Nations system has achieved, such as programmes to
improve children’s health and strategies to combat such
environmental threats as depletion of the ozone layer.
But as important as these advances are, there remain
far too many paper commitments instead of real progress
on the ground. Currently we are swamped by a plethora of
agendas, blueprints and plans that run the risk of exhausting
the ability of donor nations to respond to or have a real
impact on those most in need. Too many bodies are
established to implement these plans, creating jurisdictional
confusion and an overlap in implementation. We need to
recognize that in the realm of sustainable human security,
Governments are not alone. The groups and networks that
have emerged around the world representing women,
indigenous peoples and children, along with business and
finance, are now major players, and we need a system of
governance that recognizes this and brings them into
partnership with Governments themselves.
One example of a new system is the Arctic Council,
which was inaugurated in Ottawa last week. This
multilateral regional body brings together Arctic nations
and indigenous groups to cooperate in the sustainable
development and environmental protection of a unique
and precious part of the globe. The Council represents a
new model of international organization, bringing together
people and States to share their energy and resources in
a common cause.
The upcoming World Food Summit organized by the
Food and Agriculture Organization of the United Nations
(FAO) provides another opportunity to combine
governmental and non-governmental efforts. As a major
agricultural producer, Canada looks forward to working
with other nations and with non-governmental
organizations and representatives on solutions to the
problem of food security through approaches to
technology transfer, financing and land reform.
As private trade and investment flows into
developing countries increasingly outweigh the
significance of official development assistance, issues
such as terms of trade and debt take on even greater
significance. At the same time, new and complex issues
are emerging which existing international structures are
not well placed to address.
One major emerging issue is the relationship
between trade and labour standards. We are pleased to see
the International Labour Organization (ILO) focus on core
labour standards, including by working towards an
international convention on the elimination of forced child
labour. There can be no clearer example of an issue
where cooperation and dialogue with other international
and regional organizations, particularly between the ILO
and the World Trade Organization (WTO) and with non-
governmental groups is required in order to produce
synergy rather than overlap.
Sustainable human security means providing for
basic needs not just in economic ways, but in political
ways as well. Recent conflicts have demonstrated by
negative example that respect for human rights and
14


democratic principles is fundamental to the prevention of
conflict.
Last year, Canada commissioned work on the human
rights components of the United Nations field operations.
I am pleased to announce today that we will immediately
begin compiling a roster of qualified Canadian human rights
experts available for rapid deployment as part of larger
peace-building operations. We look forward to coordinating
our efforts with those of Norway and others to ensure
coherent, focused support for such United Nations efforts.
In 1998 we will celebrate the fiftieth anniversary of
the Universal Declaration of Human Rights. This will be an
occasion not only to reaffirm our commitment to its
principles, but also to consider further practical steps to
implement them. One step we will take is to promote, as
part of the fiftieth anniversary, the preparations led by the
High Commissioner for Human Rights, international
dialogue on means to combat hate propaganda, which is so
often the trigger of human tragedies such as genocide and
“ethnic cleansing”.
The establishment of international war-crimes
Tribunals in The Hague for the former Yugoslavia and for
Rwanda represents a critical element of necessary progress
in the field of human rights. They signal our determination
to hold accountable all individuals guilty of committing
atrocities, be they officials of the State or extra- or para-
State actors. Above all, they signal our determination to
break the cycle of hatred. It is for these reasons that Canada
strongly urges the prompt establishment of a permanent
international criminal court as a new instrument in the fight
against massive human rights violations.
There is one aspect of human rights that my
Government and I have personally decided to make an
utmost priority: the rights of children. Let me take this
opportunity to thank the Swedish Government and
commend the organizers of last month’s World Congress on
the Commercial Sexual Exploitation of Children. It is
Canada’s fervent hope that this Congress will lead to the
implementation of the most effective practical measures, as
well as to the adoption and ratification of legally binding
international instruments to combat child slavery and the
commercial sexual exploitation of children. We should
move resolutely to conclude negotiation of the Draft
Optional Protocol to the Convention on the Rights of the
Child on the Sale of Children, Child Prostitution and Child
Pornography.
We will work through our own development funds
with all countries interested in similar goals.
The concept of sustainable democracy requires,
beyond a commitment to respect for basic human rights,
also a commitment to democratic development. In the last
decade we have seen the United Nations involved in the
promotion of democracy from Cambodia to South Africa
to Haiti. Other multilateral organizations are also playing
an important role, such as the Organization for Security
and Cooperation in Europe (OSCE) in the recent elections
in Bosnia. Recent conflicts have demonstrated the
importance of stable democratic structures in promoting
sustainable human security. They have also highlighted
the need to distinguish between legitimate aspirations and
dangerous tendencies towards fragmentation. Attempts to
structure political participation around culturally or
ethnically “pure” mini-States must be resisted by the
international community.
(spoke in French)
Haiti has been a critical test for the United Nations.
The promotion of democratization has been an integral
part of security. Concerted international effort is needed
to support democracy, not merely for the sake of one
leader or one election, but as part of the ongoing process
of laying the foundations of democratic institutions. We
must recognize this and must make the commitments
needed to ensure that the United Nations can work
effectively for peace and stability in Haiti.
(spoke in English)
Nigeria, Burundi and Burma are among the most
recent challenges to our collective ability to support
democratic aspirations. Canada remains firmly committed
to the restoration of democracy in these countries, and to
working in these countries and with our partners,
bilaterally, multilaterally and within the Commonwealth
and francophonie to this end.
The explosion of information technologies presents
great dangers but also great opportunities for human
security. Extremist groups can spread their message of
hate and intolerance more easily, and we have only to
look to Bosnia and Rwanda to see the tragic effects this
can have. Yet at the same time, these technologies have
placed powerful tools for the strengthening of civil
society in the hands of millions of individual citizens and
groups.
15


The development of information technologies raises
many other questions, including issues of access and of
countering abuses such as the transmission of child
pornography or terrorism. The Economic and Social
Council has mandated a study of these issues. In Canada
we believe we have solid knowledge and expertise in these
area in terms of technology and jurisprudence and we will
make major contributions to finding solutions.
I have outlined some of the major issues that require
conceptual innovation on the part of the United Nations.
The counterpart to conceptual innovation is innovation in
renewing existing United Nations structures and developing
new ones. We should not hesitate to eliminate those
programmes or bodies that no longer serve any useful
purpose, to reorient those whose mission so requires, and
to consolidate and eliminate duplication. Nor should we
hesitate to create new instruments, within existing
resources, to deal with the challenge of the day. Reform is
more than just cost-cutting, though that aspect must not be
ignored.
Our first priority is the ongoing financial crisis the
United Nations faces. We have seen some encouraging
progress in the establishment and early results of the
Efficiency Board.
Perhaps more importantly, there is a growing
awareness of the need for financial and administrative
restructuring. But much remains to be done. I cannot
simply content myself here with calling yet again for all
Members to pay their dues unconditionally — in full and
on time. I have to ask why it is that over half the Member
States are failing to meet this standard, and some are failing
to pay at all. Pressures on government budgets is no
excuse; Canada has in recent years undertaken some of the
most severe expenditure cuts of any developed country. Yet
we have maintained our commitment to pay our dues in full
and on time, because we believe that the United Nations
responds to key international priorities.
Perhaps some Members are withholding dues as a
form of blackmail, hoping to pressure the United Nations
into reforms through fiscal starvation. This is both wrong-
headed and short-sighted. An organization in crisis will not
have the energy required to tackle genuine reform. What is
needed here is political will, both in paying dues and in
moving forward in the difficult task of reviewing the scale
of assessments to better reflect the ability to pay. Canada
hopes that others will join us in demonstrating that will
during the current session of the Assembly.
Another priority is to strengthen the effectiveness of
the Security Council by giving it greater accountability,
representativeness, transparency and responsibility.
Canada attaches particular importance to the need to
ensure meaningful participation in decision-making by
those Members whose nationals — military or civilian —
are in the crossfire of the conflicts that the Council is
debating.
The Council needs to address two issues: its role and
its composition. On the former, if the Council is to come
to terms with the more complex nature of international
peace and security, it must be prepared to assume a
greater role in conflict prevention. This will require
cooperation among the Security Council, the Secretary-
General and other Governments and non-governmental
actors in identifying and addressing emergency crises.
On the latter issue, the Council can address
criticisms of it as a closed body whose membership does
not fully reflect changes in the world since 1945 by
increasing the number of seats. The distribution of those
seats should take into account in the first instance the
contribution of Members to the broader purposes of the
United Nations Charter, and also the need for equitable
geographic representation. Membership has its privileges,
but more importantly, it must bring with it a special
responsibility and commitment to the principles of the
United Nations Charter and to sustainable human security.
(spoke in French)
Equally important is the revitalization of the General
Assembly. The United Nations General Assembly is the
one body that brings together all nations of the world in
their full diversity. It represents on a global scale both the
essence and the challenge of democracy. The General
Assembly must achieve consensus and take decisions on
the new human security agenda. It must promote
sustainable human security, a concept that combines the
need to husband natural resources, to generate growth and
to ensure peace and security.
(spoke in English)
I have outlined today some of the steps that Canada
has taken to advance thinking, to improve existing
practices and to develop new ones. And I know that other
Member States have been working towards the very same
end. We now have many options to consider and discuss.
16


But plans, proposals and studies are not enough. As
the poet Yeats said, “In dreams begins responsibility.” It is
easy to dream; it is much harder to act. We have a renewed
vision of multilateralism, and a renewed mandate not just
for the prevention of conflict, but for the nurturing of
peace. We have started work on making that vision a
reality. We all recognize how daunting this task is as we
embark upon it; but we must persist, for the task is as vital
as it is difficult.
We in 1996 must show ourselves capable of restoring
the spirit of 1956 when, in the deepest freeze of the cold-
war climate, the United Nations gave birth to peacekeeping
and changed international relations forever. We need to find
within ourselves the ability and the will to innovate and the
persistence to implement our innovations. It is in the
interest of each one of us, as much as it is in the interests
of all of us, to do so.








